DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/EP2017/07033, filed on 08/09/2017. The preliminary amendment filed on 02/04/2020 is entered and acknowledged by the Examiner.
3.	Claims 1-15 are pending. Claims 1-15 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statements submitted on 06/02/2020, and 10/13/2021 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements. 
	
Claim Objections
5.	Claims 1, 5-7, 11 are objected to because of the following informalities: 
In claim 1, it is suggested that “(b) a segmented polymer comprising active hydrogen groups, at least one first segment," be deleted and "(b) a segmented polymer comprising active hydrogen groups of at least one first segment," be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 1, line 7, it is suggested that “(ii)…comprises at least one of, a polycarbonate" be deleted and “(ii)…comprises at least one of a polycarbonate" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 1, line 12, it is suggested that “the curing agent comprises at least one of, a polyisocyanate" be deleted and “the curing agent comprises at least one of a polyisocyanate " be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
suggested that “based on total weight of the segmented polymer" be deleted and “based on a total weight of the segmented polymer" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

In claim 6, line 3, it is suggested that “based on total solids weight of the curable photochromic composition" be deleted and “based on a total solids weight of the curable photochromic composition " be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

In claim 7, line 1, it is suggested that “…comprises at least one of, said polycarbonate" be deleted and “…comprises at least one of said polycarbonate" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

In claim 11, line 2, it is suggested that “…comprises at least one of, linear" be deleted and “…comprises at least one of a linear" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as 
For the purpose of examination against the prior art, claim 1 is construed to recite “each the at least one first segment, and each the at least one second segment”. 

8.	Claims 2-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the limitation “each active hydrogen group of the segmented polymer“ in line 4. There is insufficient antecedent basis for this limitation in the claim. Claim 3 being depended on claim 2 is rejected as well. 
For the purpose of examination against the prior art, claim 2 is construed to recite “each the active hydrogen group of the segmented polymer“”. 

9.	Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites the limitation “each active hydrogen group of the segmented polymer“ in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 3 is construed to recite “each the active hydrogen group of the segmented polymer“”. 

10.	Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 recites the limitation "at least one first segment, and at least one second segment“ in lines 1-2.  There are insufficient antecedent basis for these limitations in the claim. 


11.	Claims 5-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 5 recites the limitation "the second segment“ in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 being depended on claim 5 is rejected as well. 
For the purpose of examination against the prior art, claim 5 is construed to recite “the at least one second segment”. 

12.	Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 recites the limitation "the second segment“ in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 6 is construed to recite “the at least one second segment”. 

13.	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 recites the limitation "each second segment“ in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 7 is construed to recite “the at least one second segment”. 


For the purpose of examination against the prior art, claim 8 is construed to recite “the at least one of the polyisocyanate”, “the reactive functional groups”, and “the active hydrogen groups”.

15.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 9 recites the limitation  “reactive functional groups”, and “active hydrogen groups” in line 2, and .  There are insufficient antecedent basis for these limitations in the claim. 
For the purpose of examination against the prior art, claim 9 is construed to recite “the reactive functional groups”, and the active hydrogen groups”.

16.	Claims 10-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 10 recites the limitation  “reactive functional groups” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 11-12 being depended on claim 10 are rejected as well. 
For the purpose of examination against the prior art, claim 10 is construed to recite “the reactive functional groups”. 

12 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 12 recites the limitation  “each blocking agent” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 12 is construed to recite “each the blocking agent”. 

Claim Rejections - 35 USC § 112
18.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19.      Claim 7 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 7, as written, depends from claim 1, which recites “wherein each the at least one second segment independently comprises at least one of said polycarbonate segment, a polycarbonate-polyester segment, a polycarbonate-polyurethane segment, and a polycarbonate-polyester-polyurethane segment”,  however, based on the content of the claim 1, (ii) each  the at least one second segment independently comprises at least one of a polycarbonate segment, a polyester segment, a polyether segment, and a polyurethane segment. Thus claim 7 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1.


Claim Rejections - 35 USC § 102
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

21.	Claims 1-4, 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Hickenboth et al. (US Pub. No. 2013/0274412 A1, hereinafter “”412”). 

	Regarding claim 1,7: “412 discloses a curable photochromic composition (Page 1, [0002]) comprising: (a) a photochromic compound (Page 21, [0196], Table 2, Examples 14-17), (b) a segmented polymer comprising active hydrogen groups of at least one first segment, and at least one second segment, wherein: (i) each the at least one first segment independently comprises a (meth)acrylic polymer segment such as acrylic polyol comprised of 20.7% triphenyl phosphite, 41.3% tertiary-dodecyl mercaptan, 8% acrylic acid, 13% n-butyl methacrylate and 17% hydroxypropyl methacrylate, at 60% solids in glycol acetate solvent, with a molecular weight of 5500 (Page 21, [0196], Table 2, Examples 14-17), and (ii) each the at least one second segment independently comprises at least one of a polycarbonate segment such as PH200D having a molecular weight of 2000, which is a polycarbonate diol available from Ube Corporation (Page 21, [0196], Table 2, Examples 14-17), and (c) a curing agent comprising reactive functional groups that are reactive with the active hydrogen groups of the segmented polymer, wherein the curing agent comprises a least one of a polyisocyanate such as IPDI PL 340 which is a diisocyanate  available from Bayer Corporation (Page 21, [0196], Table 2, Examples 14-17). 


    PNG
    media_image1.png
    462
    304
    media_image1.png
    Greyscale


	Regarding claim 2: “412 discloses the curable photochromic composition (Page 1, [0002]), wherein: the segmented polymer has an active hydrogen equivalent weight of from 1000 to 7000 g/eq (Page 21, [0196], Table 2, Examples 14-17), each active hydrogen group of the segmented polymer is independently selected from hydroxyl, thiol, primary amine, and 


    PNG
    media_image2.png
    269
    724
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    499
    709
    media_image3.png
    Greyscale

Regarding claim 3: “412 discloses the curable photochromic composition (Page 1, [0002]), wherein each the active hydrogen group of the segmented polymer is hydroxyl such as acrylic polyol comprised of 8% acrylic acid, 13% n-butyl methacrylate and 17% hydroxypropyl methacrylate (Page 21, [0196], Table 2, Examples 14-17).

	Regarding claim 4: “412 discloses the curable photochromic composition (Page 1, [0002]), wherein the at least one first segment and the at least one second segment are covalently bonded to each other by a linking group selected from the group consisting of a carboxylic acid ester linking group and a urethane linking group (Page 21, [0196], Table 2, Examples 14-17).

	Regarding claims 8-11: “412 discloses the curable photochromic composition (Page 1, [0002]), wherein the curing agent comprises the at least one of the polyisocyanate, each reactive functional group of the curing agent is selected from isocyanate such as such as IPDI PL 340 which is a diisocyanate  available from Bayer Corporation (Page 21, [0196], Table 2, Examples 14-17), and  a molar ratio of the reactive functional groups of the curing agent to the active hydrogen groups of the segmented polymer is at least 5:1, preferably 6.73:1 (Page 21, [0196], Table 2, Example 17).

	Regarding claim 12: “412 discloses the curable photochromic composition (Page 1, [0002]), wherein at least some of the reactive functional groups of the curing agent are blocked with a blocking agent, and each the blocking agent is independently selected from the group consisting of methylethyl ketoxime, pyrazole, and dialkyl pyrazole (Page 14, [0145]-[0146], [0148]). 


Regarding claim 13: “412 discloses the curable photochromic composition (Page 1, [0002]), wherein the photochromic compound is selected from the group consisting of indenonaphthopyrans, and spiro(indoline)-benzoxazines (Page 21, [0196], Table 2, Examples 14-17).

Regarding claim 14: “412 discloses an article comprising: (A) a substrate; and (B) a photochromic layer over at least one surface of the substrate, wherein the photochromic layer is formed from the curable photochromic composition (Page 21, [0197]; Page 25, Claims 15 & 21).

	Regarding claim 15: “412 discloses a photochromic multilayer article comprising at least one photochromic layer formed from the curable photochromic composition of claim (Page 21, [0197]; Page 25, Claims 15-22).

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hickenboth et al. (US Pub. No. 2013/0274412 A1, hereinafter “”412”) as applied to claim 1 above,

	Regarding claims 5-6: The disclosure of “412 is adequately set forth in paragraph 21 above and is incorporated herein by reference. “412 does not expressly teach the at least one  second segment is present in the segmented polymer in an amount of from 60 percent by 
However, “412 teaches the at least one second segment is present in the segmented polymer in an amount of from 46.67 percent by weight, based on a total weight of the segmented polymer, and the curable photochromic composition comprises a total amount of the at least one second segments of from 15. 37 percent by weight, based on total solids weight of the curable photochromic composition. Thus, “412 disclosure would have indicated to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of the at least second segment (variables) respect to the total weight of the segment polymer, and on the total solids weight of the curable photochromic composition determine (affect) can effectively control the mechanical activity by activating with UV-light to provide mechanochromic-photochromic activation (property), establishing that the amount of the amount of the at least second segment respect to the total weight of the segment polymer, and on the total solids weight of the curable photochromic composition are result-effective variables. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the curable photochromic composition is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	It is noted that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such re Woodruff, 919 F.2d 1575, 1578 (Fed. 5 Appeal2017-008153 Application 14/465,917 Cir. 1990) (indicating that in cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.

Examiner Information
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/16/2022